DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7, 9-19 and 21 are pending in the present application.

Withdrawn Objections/Rejections
The objection to claims 4 and 13 are withdrawn in view of the claim amendments.
The rejection of claims 13 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of claim amendments.
The rejection of claims 1, 3-7, 13-14, 16-18 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Koenig et al. (US 2011/0086084 A1) is hereby withdrawn in view of the amendment to include the limitations of claim 8 into claim 1.
The rejection of claims 1, 3-4, 7, 11, 13-14 and 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Packaging Technology and Science, 2002) is hereby withdrawn in view of the amendment to include the limitations of claim 8 into claim 1.
The rejection of claims 1, 4, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michalska-Sionkowska et al. (Polymer Testing, 2017) is hereby withdrawn in view of the amendment to include the limitations of claim 8 into claim 1.
The rejection of claims 1, 3-4, 7 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torres et al. (European Polymer Journal, 2017) is hereby withdrawn in view of the amendment to include the limitations of claim 8 into claim 1.
The rejection of claims 1, 3, 7, 12-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ünalan et al. (Innovative Food Science and Emerging Technologies, 2013) is hereby withdrawn in view of the amendment to include the limitations of claim 8 into claim 1.
The rejection of claims 1-4, 7, 11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trainor et al. (US 2020/0236931 A1) is hereby withdrawn in view of the amendment to include the limitations of claim 8 into claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 21 states that the polymer matrix of claim 1 comprises polystyrene, polyisoprene, or both.  However, claim 1 states that the polymer matrix comprises a block copolymer comprising polystyrene.  Since claim 1 already requires a copolymer comprising polystyrene, it is unclear whether claim 21 intends to state that the polymer matrix further comprises the homopolymer polystyrene, polyisoprene, or both.  It is noted that claim 7 includes polystyrene and polyisoprene polymers in the list of additional polymers added to the polymer matrix of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 12-14, 16-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolf (US 7,288,265).
Instant claim 1 is drawn to an antimicrobial material comprising an antimicrobial layer comprising an antimicrobial agent entrapped within a polymer matrix comprising a block copolymer comprising polystyrene, wherein the polymer matrix is water stable, the antimicrobial layer has a contact surface and an exposed surface opposite the contact surface, and an exposed surface of the antimicrobial layer exhibits sustained-release of the antimicrobial agent entrapped within the polymer matrix to provide antimicrobial properties for at least 7 days.
Rolf discloses a water insoluble, protective, adhesive patch comprising a water insoluble porous backing, an antiviral agent, a medicament, an antimicrobial agent, an adhesive and a solvent (Abstract; col. 5, ln. 61 to col. 6, ln. 57; Claim 1).  Rolf discloses that the therapeutic formulation remains stable for up to about two years (col. 14, ln. 18-29).  Rolf also discloses that the adhesive patch is used for up to about 7 days (col. 12, ln. 35-43).
Rolf discloses the adhesive includes polystyrene-polybutadiene-polystyrene, polystyrene-polyisoprene-polystyrene, and polystyrene-poly(ethylene-butylene)-polystyrene block polymers (col. 26, ln. 51-48).
Therefore, Rolf discloses an antimicrobial material comprising an antimicrobial layer (i.e., an antiviral agent, a medicament, an antimicrobial agent, an adhesive and a solvent), wherein the antimicrobial layer has a contact surface (i.e. surface in contact with the water insoluble porous backing) and an exposed surface opposite the contact surface (i.e., the exposed surface that gets applied to the skin upon use).  Rolf further discloses that the adhesive includes block copolymers comprising polystyrene.
Instant claim 2 states that the antimicrobial material comprises [an] adhesive adapted to couple the antimicrobial layer to a touchable surface.
Rolf discloses an adhesive patch comprising an adhesive (col. 26, ln. 22 to col. 27, ln. 7).
Instant claim 3 states that the antimicrobial agent is present in an amount ranging from 0.01 to 40 wt.% based on the weight of the layer.
Rolf discloses that the antiviral agent is present in an amount of about 0.01 wt.% to about 99.9 wt.%, for example up to about 50 wt.%, or up to about 20 wt.%, of the therapeutic formulation (col. 14, ln. 65 to col. 15, ln. 20).
Instant claim 4 states that the antimicrobial agent is selected from a list, which includes thymol, essential oils, benzalkonium chloride, etc.
Rolf discloses that suitable antimicrobial agent includes benzalkonium chloride (col. 17, ln. 47; Claim 21), and the formulation includes essential oils, such as thymol (col. 21, ln. 33).
Instant claim 5 states that the antimicrobial agent comprises an essential oil.
Rolf discloses that the formulation comprises an essential oil (col. 21, ln. 30 and 37).
Instant claim 6 states that the antimicrobial agent comprises thymol and benzalkonium chloride.
As discussed above, Rolf discloses that the antimicrobial agent includes benzalkonium chloride and the essential oil includes thymol.
Instant claim 7 states that the polymer matrix comprises a polymer selected from a list, which includes poly(vinyl alcohol), polystyrene-block-poly(ethylene-ran-butylene), polystyrene-block-polyisoprene, and polystyrene-block-polybutadiene.
Rolf discloses the polymer includes poly(vinyl alcohol) (col. 27, ln. 18-43), and the adhesive includes polystyrene-polybutadiene-polystyrene, polystyrene-polyisoprene-polystyrene, and polystyrene-poly(ethylene-butylene)-polystyrene block polymers (col. 26, ln. 51-48).
Instant claim 9 state that the polymer matrix comprises block copolymer comprising polystyrene.
Rolf discloses the adhesive includes polystyrene-polybutadiene-polystyrene, polystyrene-polyisoprene-polystyrene, and polystyrene-poly(ethylene-butylene)-polystyrene block polymers (col. 26, ln. 51-48).
Instant claim 12 states that the antimicrobial layer further comprises a plasticizer or a sustained-release enhancer.
Rolf discloses that the solvent further includes propylene glycol, glycerin, or ethylene glycol (i.e., plasticizers) (col. 19, ln. 29-32).
Instant claim 13 states that the additive is selected from a list, including glycerol.
Rolf discloses compositions comprising glycerol (Example 54).
Instant claim 14 further comprises a substrate.
Rolf discloses a backing of a flexible sheet or water insoluble material (col. 6, ln. 19-20).
Instant claim 16 states that the sustained-release antimicrobial properties are selected from the group consisting of antibiotic, antiviral, antifungal, and antiparasitic properties, and combinations thereof.
As discussed above, Rolf discloses antiviral and antimicrobial agents.
Instant claim 17 is drawn to a film-forming composition comprising a mixture of a solvent, an antimicrobial agent, and polymeric material.
As discussed above, Rolf discloses a composition comprising a solvent, an antiviral agent, an antimicrobial agent, and a polymer.
It is noted that the recitation of “when sprayed onto a surface” is a recitation of intended use for the composition, which has not been given patentable weight to distinguish over Rolf because the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
Instant claim 21 states that the polymer matrix comprises polystyrene, polyisoprene, or both.
As discussed above, Rolf discloses that the adhesive includes polystyrene-polybutadiene-polystyrene, polystyrene-polyisoprene-polystyrene, and polystyrene-poly(ethylene-butylene)-polystyrene block polymers (col. 26, ln. 51-48).
Response to Arguments
Applicant’s Remarks filed 22 June 2022 have been fully considered but they are not persuasive.  Applicant argues that Rolf fails to disclose or suggest at least an exposed surface comprising a block copolymer comprising polystyrene where an exposed surface of the antimicrobial layer exhibits sustained-release of the antimicrobial agent entrapped within the polymer matrix to provide antimicrobial properties for at least 7 days.
The examiner respectfully argues that Rolf discloses a patch comprising a backing of a flexible sheet of water insoluble material and a therapeutic formulation positioned on at least a portion of the front side of the backing.  Given the broadest reasonable interpretation of the claims, the portion of the therapeutic formulation in contact with the backing would comprise the contact surface, and the portion of the therapeutic formulation opposite the backing would comprise the exposed surface, wherein the antimicrobial agent is released from the therapeutic formulation at the exposed surface.
It is noted that the instant specification and claims state that the exposed surface can be in contact with skin (i.e., high-touch surfaces).  Therefore, the material according to Rolf is within the scope of the instant claims since it contains an antimicrobial layer comprising an antimicrobial agent entrapped within a polymer matrix comprising a block copolymer of polystyrene, the antimicrobial layer has a contact surface (i.e., in contact with the backing) and an exposed surface opposite the contact surface (i.e., surface exposed to be applied to skin when in use).  Also, the patch exhibits sustained release of the active agents for at least 7 days.

Claims 1-5, 7, 9-10, 14, 16-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boh et al. (International Workshop on Bioencapsulation, 2007).
Instant claim 1 is drawn to an antimicrobial material comprising an antimicrobial layer comprising an antimicrobial agent entrapped within a polymer matrix comprising a block copolymer comprising polystyrene, wherein the polymer matrix is water stable, the antimicrobial layer has a contact surface and an exposed surface opposite the contact surface, and an exposed surface of the antimicrobial layer exhibits sustained-release of the antimicrobial agent entrapped within the polymer matrix to provide antimicrobial properties for at least 7 days.
Boh et al. disclose non-woven textiles with prolonged antimicrobial activity, wherein encapsulated essential oils are combined with a binder solution comprising styrene-butadiene latex, and impregnated onto the textiles (pg. 2, para. 1 and 3; Fig. 3).  Boh et al. disclose that the microencapsulation of volatile essential oils enable a sustained and prolonged release of essential oils (i.e., walking on average 3 km/d for a total of 50 km, or 3 km/d for 16.7 days) (pg. 2, para. 5; pg. 3, para. 3).  See also Fig. 5.
Instant claim 2 states that the antimicrobial material comprises [an] adhesive adapted to couple the antimicrobial layer to a touchable surface.
Boh et al. disclose that the encapsulated essential oil is combined with a binder (i.e. adhesive) (pg. 2, para. 1).
Instant claim 3 states that the antimicrobial agent is present in an amount ranging from 0.01 to 40 wt.% based on the weight of the layer.
Boh et al. disclose that antimicrobial tests were performed with 10% and 40% concentrations of essential oils in isopropylmyristate (pg. 2, para. 6).
Instant claim 4 states that the antimicrobial agent is selected from a list, which includes thymol, essential oils, benzalkonium chloride, etc.
Boh et al. disclose that essential oils are used as the antimicrobial agent (pg. 1, para. 5 to pg. 2, para. 1).
Instant claim 5 states that the antimicrobial agent comprises an essential oil.
Boh et al. disclose that essential oils are used as the antimicrobial agent (pg. 1, para. 5 to pg. 2, para. 1).
Instant claim 7 states that the polymer matrix further comprises a polymer selected from a list, which includes poly(vinyl alcohol).
Boh et al. disclose that the binder includes polyvinyl alcohol (pg. 2, para. 1).
Instant claim 9 state that the polymer matrix comprises block copolymer selected from the group consisting of polystyrene-block-poly(ethylene-ran-butylene), polystyrene-block-polyisoprene, and polystyrene-block-polybutadiene.
Boh et al. disclose that the binder includes styrene-butadiene latex (i.e., block copolymer of styrene and butadiene) (pg. 2, para. 1).
Instant claim 10 states that the antimicrobial material exhibits sustained-release antimicrobial properties for at least 14 days.
Boh et al. disclose that the microencapsulation of volatile essential oils enable a sustained and prolonged release of essential oils (i.e., walking on average 3 km/d for a total of 50 km, or 3 km/d for 16.7 days) (pg. 2, para. 5; pg. 3, para. 3).  Boh et al. further disclose that after 50 km of walking, shoe insoles contained 62 to 72% of microencapsulated active ingredients (pg. 3, para. 3).
Instant claim 14 further comprises a substrate.
Boh et al. disclose applying the antimicrobial composition to a nonwoven textile (pg. 1, para. 4).
Instant claim 16 states that the sustained-release antimicrobial properties are selected from the group consisting of antibiotic, antiviral, antifungal, and antiparasitic properties, and combinations thereof.
Boh et al. disclose that the essential oils provide prolonged antimicrobial activity.
Instant claim 17 is drawn to a film-forming composition comprising a mixture of a solvent, an antimicrobial agent, and polymeric material.
Boh et al. disclose essential oils with isopropylmyristate as a solvent, and further disclose styrene-butadiene latex added as binders (pg. 1, para. 5 to pg. 2, para. 1).
It is noted that the recitation of “when sprayed onto a surface” is a recitation of intended use for the composition, which has not been given patentable weight to distinguish over Boh et al. because the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
Instant claim 18 is drawn to a method of making an antimicrobial material comprising providing a mixture comprising a solvent, an antimicrobial agent, and polymeric material, applying the mixture onto a surface and evaporating the solvent.
Boh et al. disclose preparing a suspension of antimicrobial agent microcapsules in a binder solution, impregnating non-woven textiles with said formulation, and drying in an oven (Figure 3).
Instant claim 21 states that the polymer matrix comprises polystyrene, polyisoprene, or both.
Boh et al. disclose styrene-butadiene copolymer.

Claims 1-5, 7, 9-10, 14, 16-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paronen et al. (US 10,588,314).
Instant claim 1 is drawn to an antimicrobial material comprising an antimicrobial layer comprising an antimicrobial agent entrapped within a polymer matrix comprising a block copolymer comprising polystyrene, wherein the polymer matrix is water stable, the antimicrobial layer has a contact surface and an exposed surface opposite the contact surface, and an exposed surface of the antimicrobial layer exhibits sustained-release of the antimicrobial agent entrapped within the polymer matrix to provide antimicrobial properties for at least 7 days.
Paronen et al. disclose antimicrobial compositions comprising an active agent mixed with a water-soluble polymer in which the polymer forms a continuous phase from which the active agent is capable of being released (Abstract; col. 3, ln. 19-24).  Paronen et al. disclose compositions comprising styrene ethylene propylene styrene block copolymer (Septon 2063; SEPS) and benzalkonium chloride (Example 1).  Paronen et al. further disclose that the antimicrobial compositions had an immediate disinfectant effect that lasted at least 40 days (Tables 2-3).
Instant claim 2 states that the antimicrobial material comprises [an] adhesive adapted to couple the antimicrobial layer to a touchable surface.
Paronen et al. disclose that the antimicrobial composition is used as an antimicrobial covering or coating (col. 3, ln. 33-41).
Instant claim 3 states that the antimicrobial agent is present in an amount ranging from 0.01 to 40 wt.% based on the weight of the layer.
Paronen et al. disclose that the antimicrobial agent is present in an amount of 0.01-30% (col. 6, ln. 1-4).
Instant claim 4 states that the antimicrobial agent is selected from a list, which includes thymol, benzalkonium chloride, etc.
Paronen et al. disclose that the antimicrobial agents include benzalkonium chloride (Example 1), and thymol (col. 5, ln. 51).
Instant claim 10 states that the antimicrobial material exhibits sustained-release antimicrobial properties for at least 14 days.
Paronen et al. disclose that the antimicrobial compositions had an immediate disinfectant effect that lasted at least 40 days (Tables 2-3).
Instant claim 11 states that the antimicrobial layer has a thickness ranging from 0.25 mm to 10 mm.
Paronen et al. disclose that the composition that is process to form a strip or a sheet is at least 1 mm thick (col. 7, ln. 4-5).
Instant claims 14-15 further comprises a substrate, including rail, door handle, furniture, etc.
Paronen et al. disclose that the antimicrobial composition can be used as an antimicrobial covering or coating, and a substrate covered wit it is suitable, for example, as an object which is used by a number of people, and the surface of which the user touches with bare hands.  Examples of these are a rail, hand rail, door handle, furniture, etc. (col. 3, ln. 33-41).
Instant claim 16 states that the sustained-release antimicrobial properties are selected from the group consisting of antibiotic, antiviral, antifungal, and antiparasitic properties, and combinations thereof.
Paronen et al .disclose antimicrobial activity.
Instant claim 21 states that the polymer matrix comprises polystyrene, polyisoprene, or both.
Paronen et al. disclose styrene ethylene propylene styrene block copolymer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boh et al. (International Workshop on Bioencapsulation, 2007) as applied to claims 1-5, 7, 9-10, 14, 16-18 and 21 above, further in view of Paronen et al. (US 10,588,314).
The teachings of Boh et al. and Paronen et al. are discussed above and incorporated herein by reference.
Regarding instant claims 15 and 19, Boh et al. do not explicitly disclose coating or covering a substrate selected from the instant claims.
Paronen et al. teach an antimicrobial composition used as a covering or coating on a substrate including a rail, hand rail, door handle, furniture, etc.
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to use the compositions according to Boh et al. for covering or coating substrate surfaces, such as rails, hand rail, door handle, furniture, etc., in order to provide an antimicrobial surface to these substrates.  Such would have been obvious because Boh et al. teach the desire to provide prolonged antimicrobial activity to a substrate, and Paronen et al. teach the need to provide a prolonged antimicrobial activity to substrates, such as a rail, hand rail, door handle, furniture, etc.  A person having ordinary skill in the art would have been motivated to use the compositions of Boh et al. to coat or cover substrates according to Paronen et al. in order to provide a prolonged antimicrobial activity to said substrates that are commonly touched and in need of disinfection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616